Exhibit 10.2 August 4, 2016 Natalie Sacks, M.D. 2537 15th Street San Francisco, CA 94114 Subject:Offer of Employment Dear Natalie, Aduro Biotech, Inc. (“Aduro” or the “Company”) is pleased to extend an offer of employment to you for the exempt position of Chief Medical Officer on the following terms. Your start date will be Wednesday, August 31, 2016. You will report to Stephen T. Isaacs, Chairman & Chief Executive Officer and you will work at our facility located at 740 Heinz Avenue, Berkeley, CA 94710.Subject to the terms of your severance agreement, the Company may change your position, duties, and work location from time to time at its discretion. Your salary will be $17,292.00 per pay period ($415,000.00, on an annualized basis), less payroll deductions and withholdings, payable semi-monthly on the 15th and last day of each month. Aduro is also prepared to offer you a $100,000.00 signing bonus to expedite your on-boarding. You must remain employed by the Company for one year to earn this signing bonus.Therefore, if your employment ends for any reason within one year after your start date, you will be required to repay the signing bonus in full (the after tax value).
